This is an original proceeding in habeas corpus. Petitioner alleges he is unlawfully restrained by the warden of the state penitentiary. That on the 27th day of February, 1929, he was convicted in the district court of Choctaw county, on his plea of guilty of theft of domestic fowls, and was sentenced to serve a term of two years in the state penitentiary. That at the time he was under twenty-one years of age, and under the authority of sections 2803 and 2804 C. O. S. 1921, his sentence was suspended by the trial judge. That thereafter, on the 11th day of April, 1934, the district judge of said Choctaw county made an order attempting to revoke the suspended sentence made at the time of said sentence, and ordering petitioner to serve said sentence.
This court in the case of Ex parte King, 40 Okla. Crim. 21,266 P. 511, and in other cases has held that suspended sentences can be revoked only during the term of said sentence; that after the expiration of the term the sentence is discharged and the district court is without power to revoke. *Page 259 
It follows that the writ should be granted and the petitioner discharged. It is so ordered.
DAVENPORT, P. J., and DOYLE, J., concur.